UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended JUNE 30, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-57946 ALUMIFUEL POWER CORPORATION (Exact Name of Registrant as Specified in its Charter) Nevada 88-0448626 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 7315 East Peakview Avenue Englewood, Colorado 80111 (Address of principal executive offices) (Zip code) (303) 796-8940 (Registrant's telephone number including area code) (Former name, address and fiscal year) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No¨ Indicate by a check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Number of shares of common stock outstanding at August 1, 2013: 89,178,433 ALUMIFUEL POWER CORPORATION AND SUBSIDIARIES Index to Financial Statements (Unaudited) Page Consolidated Balance Sheets at June 30, 2013 (Unaudited) and December 31, 2012 F-1 Consolidated Statement of Operations for the three and six months ended June 30, 2013 and the three and six months ended June 30, 2012 (Unaudited) F-2 Consolidated Statement of Changes in Shareholders' Deficit for the six months ended June 30, 2013 (Unaudited) F-3 Consolidated Statement of Cash Flows for the six months ended June 30, 2013 and the six months ended June 30, 2012 (Unaudited) F-4 Notes to Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4T. Controls and Procedures 34 Part II – Other Information 35 Signatures 37 2 ALUMIFUEL POWER CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Cash $ $ Deposits — 313 Prepaid expenses — — Notes receivable (Note 4) 8,000 8,000 Work in progress (Note 1) — 18,732 Other current assets 1,061 744 Total current assets 15,962 33,005 Property and equipment, less accumulated depreciation of $7,115 (2013) and $5,780 (2012) (Note 1) 364 1,111 Deferred debt issuance costs (Note 4) 7,787 12,340 Total long-term assets 8,151 13,451 Total assets $ $ Liabilities and Shareholders’ Deficit Current liabilities: Accounts and notes payable: Accounts payable, related party (Note 3) $ $ Accounts payable, other Derivative liability, convertible notes payable (Note 4) Notes payable, related party (Note 3) Notes payable, other (Note 4) Convertible notes payable, net of discount of $117,197 (2013) and $137,253 (2012) (Note 4) Litigation contingency (Note 7) - Payroll liabilities (Note 7) Accrued expenses (Note 7) Dividends payable (Note 9) Accrued interest payable: Interest payable, convertible notes (Note 4) Interest payable, related party notes (Note 3) Interest payable, notes payable other (Note 4) Total current liabilities Capital leases (Note 7) - Long-term convertible notes payable net of current portion, net of discount of $11,865 (2013) and $32,083 (2012) Total long-term liabilities Total liablities Commitments and contingencies — — Shareholders’ deficit: (Notes 1 & 9) Preferred stock, $.001 par value; 10,000,000 shares authorized, 404,055 (2013) and 404,055 (2012) shares issued and outstanding 404,055 404,055 Common stock, $.001 par value; 500,000,000 (2013) and 7,500,000,000 (2012) shares authorized, 55,039,960 (2013) and 22,238,636 (2012) shares issued and outstanding 55,040 22,239 Additional paid-in capital 15,002,277 14,543,507 Accumulated deficit ) ) Total shareholders' deficit of the Company ) ) Non-controlling interest (Note 1) 3,500,030 3,526,880 Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ See accompanying notes to consolidated financial statements. F-1 ALUMIFUEL POWER CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three months Three months Six months Six months ended ended ended ended June 30, June 30, June 30, June 30, Revenue (Note 1) Reactor sales $
